‘m DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 31 and 33 have been deleted.
Authorization for this examiner’s amendment was given in an interview with Mr. James A. Leiz on February 23, 2022, in order to remove claims that because of an amendment to independent claims 1 and 16 no longer had proper antecedent basis and were repetitive at best, thus placing the application in condition for allowance.

Allowable Subject Matter
Claims 1-30 are allowed.

Reasons for Allowance
	In regard to claim 1, the prior art does not teach or render obvious receiving a sensor signal from a light sensor arranged to detect light reflected from the external surfaces of the at least two battery cells; determining, using the processing circuitry, a 
	Claims 2-15 further limit allowable claim 1, and, therefore, are also allowable.
	In regard to claim 16, the prior art does not teach or render obvious processing circuitry configured to receive a sensor signal from a light sensor arranged to detect light reflected from the external surfaces of the at least two battery cells; determine a light characteristic within the battery enclosure based on the sensor signal; and determine a battery condition of the battery module based on the light characteristic.
	Claims 17-30 further limit allowable claim 16, and, therefore, are also allowable.

	Note that the previous prior art to Morrow et al. specifically discloses in paragraph five that the light source specifically passes light into said battery cell, and the light detector is for receiving light transmitted through the battery cell separator (see also figures 1, 5, and 6 of Morrow et al.).  So the source and detector of Morrow et al. are specifically arranged so that light goes through the cell(s) and then is received on the other side.  Such that the arrangement of Morrow et al. is for a completely different reason than the specified arrangement in the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFF W NATALINI/Primary Examiner, Art Unit 2896